TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

 TYRONE HOLDER,                             )
         Employee,                          ) Docket No. 2015-06-0840
                                            )
 v.                                         ) State File No. 68992-2015
                                            )
 KYOWA AMERICA CORP.,                       ) Judge Joshua Davis Baker
        Employer,                           )
                                            )
 and                                        )
                                            )
 MITSUI SUMITOMO INSURANCE                  )
 CO. OF NORTH AMERICA,                      )
          Carrier.                          )

 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      This matter came before the undersigned Workers’ Compensation Judge on
August 3, 2016, for hearing on Kyowa America Corp.’s Motion for Summary Judgment.
Mr. Jeffrey Taylor, counsel for Kyowa, appeared. Mr. Holder did not appear or file a
response to the motion.

                                  Procedural History

       Mr. Holder filed a Petition for Benefit Determination seeking medical benefits for
an alleged injury to his right ankle on October 22, 2015. The parties did not resolve the
disputed issues through mediation; therefore, the Mediator issued a Dispute Certification
Notice. Mr. Holder filed a Request for Expedited Hearing, and the Court conducted the
hearing on April 26, 2016. Following the hearing, the Court issued an Expedited Hearing
Order Denying Medical and Temporary Disability Benefits on April 28, 2016, holding
Mr. Holder did not come forward with sufficient medical evidence from which the Court
could determine he is likely to prevail on the merits at trial.

      Kyowa subsequently filed Defendant’s Motion to Dismiss on May 17, 2016,
pursuant to Tennessee Compilation Rules & Regulations 0800-02-21.14(3). In light of

                                           1
the Appeals Board holding in Syph v. Food Choice Group, Inc., No. 2015-06-0288, 2016
TN Wrk. Comp. App. Bd. LEXIS 18 (Tenn. Workers’ Comp. App. Bd. Apr. 21, 2016),
the Court entered an Order directing Kyowa to file a motion in compliance with the
Tennessee Rules of Civil Procedure. Kyowa then filed the instant Motion for Summary
Judgment.

                                 Findings of the Court

        Motions for summary judgment are governed by Tennessee Code Annotated
section 20-16-101 (2015) and Tennessee Rule of Civil Procedure 56. Rule 56.03 requires
that a motion for summary judgment “be accompanied by a separate concise statement of
the material facts as to which the moving party contends there is no genuine issue for
trial.” Aside from Rule 56, in 2011, the Tennessee General Assembly codified the
burden of proof applicable to a motion for summary judgment filed by a party who does
not bear the burden of proof at trial as follows:

      In motions for summary judgment in any civil action in Tennessee, the
      moving party who does not bear the burden of proof at trial shall prevail on
      its motion for summary judgment if it:

             (1) Submits affirmative evidence that negates an essential
                 element of the nonmoving party’s claim; or

             (2) Demonstrates to the court that the nonmoving party’s
                 evidence is insufficient to establish an essential element
                 of the nonmoving party’s claim.

Tenn. Code Ann. § 20-16-101 (2015); Payne v. D and D Elec., No. 2014-01-0023, 2016
TN Wrk Comp. App. Bd. LEXIS 21, at *7-8 (Tenn. Workers’ Comp. App. Bd. May 4,
2016).

       The nonmoving party must “demonstrate the existence of specific facts in the
record which could lead a rational trier of fact to find in favor of the nonmoving
party.” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 265 (Tenn.
2015). Prior to Rye, trial and appellate courts were required to assume that the
nonmoving party faced with a motion for summary judgment might, by the time of trial,
produce evidence to support the nonmoving party’s claim. See Rye, 477 S.W.3d at
261. However, with the passage of Tennessee Code Annotated section 20-16-101 and
reexamination of the summary judgment standard in Rye, the burden falls to the
nonmoving party to produce evidence to establish the essential elements of the
nonmoving party’s claim in response to the motion for summary judgment. “The focus is
on the evidence the nonmoving party comes forward with at the summary judgment
stage, not on hypothetical evidence that theoretically could be adduced . . . at a future

                                           2
trial.” Id. at 265 (emphasis added). Thus, in this case, Kyowa’s summary judgment
motion requires Mr. Holder to submit evidence establishing the essential elements of his
workers’ compensation claim.

        The Court finds Kyowa’s motion well taken on both procedural and substantive
grounds. Mr. Holder failed to file any response to Kyowa’s Motion for Summary
Judgment as required by Rule 56.03 of the Tennessee Rules of Civil Procedure and Rule
4.02 of this Court’s Practice and Procedures. Thus, the Court finds Kyowa’s motion is
unopposed. Further, Mr. Holder failed to appear at the hearing or otherwise come
forward with any evidence that would “demonstrate the existence of specific facts in the
record which could lead a rational trier of fact to find in favor of the nonmoving party.”
Id. Finally, Mr. Holder appeared at his Expedited Hearing at which time the Court had
opportunity to hear his testimony and, on April 28, 2016, denied his claim on grounds of
compensability. The expedited hearing order stated, “[A]ll the evidence showed that Mr.
Holder’s right leg simply gave way, without foreign stimulus or employment hazard.
Accordingly, the Court finds Mr. Holder’s injury was idiopathic in nature and, therefore,
not compensable.” Because the Court found his injury was idiopathic and based that
finding on Mr. Holder’s testimony, the facts in the record could not lead a rational trier of
fact to find in his favor. Rye, 477 S.W.3d at 265.

       Accordingly, Kyowa’s Motion for Summary Judgment is granted and Mr.
Holder’s claim is hereby dismissed with prejudice. The costs of this cause are taxed to
Kyowa pursuant to Tennessee Compilation Rules and Regulations Rule 0800-02-21-.07
to be paid within five days of the entry of this order. In addition, Kyowa shall prepare
and submit the SD-1 for this matter within ten days of the date of judgment.

       IT IS SO ORDERED.

       ENTERED ON THIS THE 10TH DAY OF AUGUST, 2016.


                                          _____________________________________
                                          Judge Joshua Davis Baker
                                          Court of Workers’ Compensation Claims




                                             3
Right to Appeal:

      Tennessee Law allows any party who disagrees with this Compensation Hearing
Order to appeal the decision to the Workers’ Compensation Appeals Board or the
Tennessee Supreme Court. To appeal your case to the Workers’ Compensation Appeals
Board, you must:

   1. Complete the enclosed form entitled: “Compensation Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the Workers’ Compensation Judge entered the Compensation Hearing Order.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The party filing the notice of appeal, having the responsibility of ensuring a
      complete record on appeal, may request, from the Court Clerk, the audio recording
      of the hearing for the purpose of having a transcript prepared by a licensed court
      reporter and filing it with the Court Clerk within fifteen calendar days of the filing
      of the Expedited Hearing Notice of Appeal. Alternatively, the party filing the
      appeal may file a joint statement of the evidence within fifteen calendar days of
      the filing of the Compensation Hearing Notice of Appeal. The statement of the
      evidence must convey a complete and accurate account of what transpired in the
      Court of Workers’ Compensation Claims and must be approved by the workers’
      compensation judge before the record is submitted to the Clerk of the Appeals
      Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (2015).

   6. After the Workers’ Compensation Judge approves the record and the Court Clerk
      transmits it to the Workers’ Compensation Appeals Board, the appeal will be

                                             4
       docketed and assigned to an Appeals Board Judge for review. At that time, a
       docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
       calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
       Comp. R. & Regs. 0800-02-22-.02(3) (2015).

       To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order must be final and you must comply with the Tennessee Rules
of Appellate Procedure. If neither party timely files an appeal with the Appeals
Board, this Order will become final by operation of law thirty calendar days after
entry, pursuant to Tennessee Code Annotated section 50-6-239(c)(7).




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on this the _____
                                                              10th day of August, 2016.

 Name                      Certified    Via        Via Service sent to:
                            Mail        Fax       Email
 Tyrone Holder                                        4555 Jernigan Road
                                                        Cross Plains, TN 37049
                                                        Christywashington49@gmail.com
 Jeffrey C. Taylor,                                    jeff@taylorlawfirmtn.com
 Attorney

                                          ______________________________________
                                          Penny Shrum, Clerk of Court
                                          Court of Workers’ Compensation Claims
                                          wc.courtclerk@tn.gov




                                              5